DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is not clearly understood because “the threshold” lacks a clear antecedent basis.  The examiner believes the dependency should be changed to claim 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardwell et al. (7,410,205).
Cardwell et al. discloses a repositionable deck device (20) for a structure (10) having a side panel (12), as shown in Figure 1.  The deck device (20) has a frame, a decking (24) attached to the frame, legs (50) extending between the frame and the ground, an absorbing mechanism (60), and a hinge (30) attached to the side panel (12) and the frame, as shown in Figures 1-6 and disclosed on lines 31-35 of column 4.  The hinge (30) allows repositioning the deck device (20) from a stowed position, as shown in Figure 2, to a deployed position, as shown in Figure 1.  In reference to claims 2, 13, and 15, a second gas spring (60) is disclosed on lines 65-67 of column 5.  When combined with hinge (30), the result is a spring loaded hinge.  In reference to claim 3, each leg (50) is telescopic and attached to the frame by a hinge, as shown in Figure 4 and disclosed on lines 33-37 of column 5.  In reference to claims 5 and 17, the absorbing mechanism (60) is positioned between the decking (22) and the side panel (12) when the deck device is in the stowed position, as shown in Figure 2.  In reference to claim 6, the decking (22) is substantially parallel and adjacent to the side panel (12) when the deck device is in the stowed position, as shown in Figure 2.  In reference to .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Cardwell et al. (7,410,205) in view of Alford (4,355,834).
Cardwell et al. does not disclose the pockets.
Alford teaches providing pockets (163) in decking to receive awning posts (165), as shown in Figure 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide pockets in the decking of Cardwell .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cardwell et al. (7,410,205) in view of Blackwell et al. (US 2013/0154296).
Cardwell et al. discloses a threshold below the door, as shown in Figure 1.  
Blackwell et al. teaches providing a top surface of a deck that is at the elevation of the threshold of doors (65), as shown in Figure 2.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow elevation adjustment of the top surface of the decking of Cardwell et al. to an elevation equal to the threshold to improve access for people in wheelchairs.
Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        September 10, 2021